81 F.3d 166
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Terry Michael CORBETT, Appellant.
No. 95-3238.
United States Court of Appeals, Eighth Circuit.
Submitted March 19, 1996.Decided April 5, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Terry Michael Corbett appeals the judgment of conviction the district court1 entered upon his guilty plea to being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).   Relying on United States v. Lopez, 115 S.Ct. 1624 (1995), Corbett argues that Congress lacks authority to make a felon's possession of a weapon a federal crime.   Corbett's argument, however, is foreclosed by our recent opinion in United States v. Shelton, 66 F.3d 991, 992 (8th Cir.1995) (per curiam) (rejecting Lopez challenge to § 922(g)), petition for cert. filed, No. 95-8099 (U.S. Feb. 26, 1996).  See also United States v. Rankin, 64 F.3d 338, 339 (8th Cir.)  (per curiam) (holding § 922(g)(1) clearly tied to interstate commerce), cert. denied, 116 S.Ct. 577 (1995).


2
Accordingly, the judgment is affirmed.



1
 The Honorable Charles A. Shaw, United States District Judge for the Eastern District of Missouri